     USDC IN/ND case 1:19-cv-00193 document 1 filed 05/01/19 page 1 of 6


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        FORT WAYNE DIVISION


UNITED STATES OF AMERICA,         )
                                  )
                Plaintiff,        )
                                  )                Case No. 1:19cv00193
            v.                    )
                                  )
WENDY MAY FULLER,                 )
n/k/a WENDY MAY GEISMAN,          )
a/k/a WENDY MAY GARCIA            )
BURRY, HERMAN, MILLER & BROWN, PC )
HAUGK COMPANIES, INC.,            )
                                  )
               Defendants.        )


                                 COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                               JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                               COUNT ONE
                       (Default on Promissory Note)

      2.    On or about August 16, 2000, Defendant Wendy May Fuller, n/k/a

Wendy May Geisman, a/k/a Wendy May Garcia hereinafter, “Defendant
     USDC IN/ND case 1:19-cv-00193 document 1 filed 05/01/19 page 2 of 6


Wendy May Fuller” executed and delivered to Plaintiff a promissory note

(“Note”) in the amount of $84,900.00. A copy of said note is attached hereto

as AExhibit 1.”

      3.    To secure payment of said promissory note Defendant Wendy

May Fuller executed and delivered to Plaintiff a purchase money security

agreement in the form of a real estate mortgage on the following described

real estate in Adams County, to wit:

      Lot number thirty-four (34) in North Pointe Subdivision, as
      recorded in Plat Book 13, pages 9-12 in the Office of the Recorder
      of Adams County, Indiana.

      Commonly known as: 120 Honeysuckle Lane, Decatur, Indiana 46733

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Adams County,

Indiana, on August 17, 2000, as Instrument No. 200000003225 in Book 403

Page 536 - 542, a copy of which is attached hereto as “Exhibit 2.”

      4. As a part of this transaction Defendants Wendy May Fuller

executed a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of

which is attached hereto as AExhibit 3.@ By this agreement, the United

States agreed to defer a portion of the accruing interest so long as there was

no default, but in the event of a default, the deferred interest becomes due as

an additional in rem charge secured by the mortgage. There is due under
                                       2
     USDC IN/ND case 1:19-cv-00193 document 1 filed 05/01/19 page 3 of 6


the Subsidy Agreement the sum of $10,280.76.

      5.    Defendant Wendy May Fuller executed a Reamortization

Agreement on August 27, 2003 with an effective date of August 16, 2003.

The reamoritized amount was $88,639.07.

      6. Plaintiff is the holder of the promissory note, mortgage, Subsidy

Agreement and Reamortization Agreement.

      7. Defendant Wendy May Fuller is in default in repayment of the

obligations due to Plaintiff under the terms of the Note, Subsidy Agreement

and Reamortization Agreement.

      8.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant Wendy May Fuller

have been satisfied and/or have occurred.

      9. Defendant Wendy May Fuller owes Plaintiff, pursuant to the note

and mortgage, the sum of $153,077.84, consisting of $104,884.42 in principal

and $37,912.66 in accrued interest as of April 10, 2019, with interest

thereafter at the rate of $20.2936 per day to the date of judgment, plus

interest credit under the Subsidy Agreement in the sum of $10,280.76. In

addition, the government may incur additional costs and expenses associated

with the preservation and sale of the real property, which may become due
                                       3
     USDC IN/ND case 1:19-cv-00193 document 1 filed 05/01/19 page 4 of 6


and owing under the terms of the note and mortgage.



                                    COUNT TWO
                                    (Foreclosure)

    10. Plaintiff restates and incorporates by reference allegations 1

through 9 as though fully stated herein.

    11. Defendant Burry, Herman, Miller & Brown, PC is made a

defendant to answer as to its interest in the real estate by virtue of a

judgment in the amount of $150.00 plus costs, entered on April 28, 2014, as

Cause No,01D01-1403-SC-0075 in Adams County Superior Court.

    12.      Defendant Haugk Companies, Inc. is made a defendant to answer

as to its interest in the real estate by virtue of a judgment in the amount of

$110.10 plus costs, entered on July 11, 2013, as Cause No, 01D01-1306-SC-

0232, in Adams County Superior Court.

    13.    Defendant n/k/a Wendy May Geisman was discharged from

liability on the note in a Chapter 7 Bankruptcy proceeding filed in the United

States Bankruptcy Court, Northern District of Indiana, Case 16-12479-reg.

    14. The mortgage of Plaintiff is prior and paramount to the interest of

all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:


                                          4
USDC IN/ND case 1:19-cv-00193 document 1 filed 05/01/19 page 5 of 6


A. Enter judgment in rem judgment against the mortgaged real estate

   in the amount of $153,077.84, together with interest accruing after

   April 10, 2019 to date of judgment at the rate of $20.2936 per day,

   plus any such further costs and expenses as may be incurred to the

   date of sale of the property, and all other costs herein;

B. Enter an order declaring Plaintiff’s mortgage to be prior and

   paramount to the interests of all other parties and determining the

   amount and priorities of the interests of all parties to the real estate;

   and an order foreclosing the equity of redemption of defendant in the

   real estate;

C. Enter an order directing the sale of the property by the U.S.

   Marshall and application of the proceeds first to the costs of sale,

   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.



                                  5
USDC IN/ND case 1:19-cv-00193 document 1 filed 05/01/19 page 6 of 6


                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
USDC IN/ND case 1:19-cv-00193 document 1-1 filed 05/01/19 page 1 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00193 document 1-1 filed 05/01/19 page 2 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00193 document 1-1 filed 05/01/19 page 3 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00193 document 1-2 filed 05/01/19 page 1 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00193 document 1-2 filed 05/01/19 page 2 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00193 document 1-2 filed 05/01/19 page 3 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00193 document 1-2 filed 05/01/19 page 4 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00193 document 1-2 filed 05/01/19 page 5 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00193 document 1-2 filed 05/01/19 page 6 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00193 document 1-2 filed 05/01/19 page 7 of 7




                            EXHIBIT 2
USDC IN/ND case 1:19-cv-00193 document 1-3 filed 05/01/19 page 1 of 1




                            EXHIBIT 3
                USDC IN/ND case 1:19-cv-00193 document 1-4 filed 05/01/19 page 1 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv00193
                 WENDY MAY FULLER                                  )
           N/K/A WENDY MAY GEISMAN, et al                          )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WENDY MAY FULLER
                                         N/K/A WENDY MAY GEISMAN
                                         6088 N 200 W
                                         Uniondale, IN 46791




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00193 document 1-4 filed 05/01/19 page 2 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00193

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:19-cv-00193 document 1-4 filed 05/01/19 page 3 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv00193
                  WENDY MAY FULLER,                                )
               n/k/a WENDY MAY GEISMAN                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BURRY, HERMAN, MILLER & BROWN, PC
                                         C/O ADAM T MILLER, REGISTERED AGENT
                                         113 N SECOND ST.
                                         DECATUR, IN 46733




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00193 document 1-4 filed 05/01/19 page 4 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00193

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:19-cv-00193 document 1-4 filed 05/01/19 page 5 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv00193
                 WENDY MAY FULLER                                  )
           N/K/A WENDY MAY GEISMAN, et al                          )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HAUGK COMPANIES, INC
                                         C/O JOHN B. PRANGER, PRESIDENT & REGISTERED AGENT
                                         1711 PATTERSON STREET
                                         DECATUR, IN 46733




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00193 document 1-4 filed 05/01/19 page 6 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00193

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 1:19-cv-00193 document 1-5 filed 05/01/19 page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    WENDY MAY FULLER,
                                                                                                            n/k/a WENDY MAY GEISMAN
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              ADAMS
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/01/2019                                                              s/Deborah M. Leonard
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
